Appellate Case: 21-3175     Document: 010110627080          Date Filed: 01/04/2022     Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                              January 4, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  ROBERT DEAN BLAUROCK,

        Petitioner - Appellant,

  v.                                                            No. 21-3175
                                                       (D.C. No. 5:21-CV-03217-SAC)
  STATE OF KANSAS; JEFF ZMUDA,                                    (D. Kan.)

        Respondents - Appellees.

  –––––––––––––––––––––––––––––––––––

  ROBERT DEAN BLAUROCK,

        Petitioner - Appellant,

  v.                                                            No. 21-3191
                                                       (D.C. No. 5:21-CV-03231-SAC)
  STATE OF KANSAS; JEFF ZMUDA,                                    (D. Kan.)
  KDOC Secretary of Corrections,

        Respondents - Appellees.
                       _________________________________

            ORDER DENYING CERTIFICATES OF APPEALABILITY*
                    _________________________________

 Before HARTZ, BACHARACH, and McHUGH, Circuit Judges.
                   _________________________________

        Robert Dean Blaurock, a Kansas state prisoner proceeding pro se, seeks

 certificates of appealability (COA) to appeal the district court’s orders dismissing for lack


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3175      Document: 010110627080           Date Filed: 01/04/2022       Page: 2



 of jurisdiction his 28 U.S.C. § 2254 petitions as second or successive and unauthorized.

 We deny the requests and dismiss these matters.

        Mr. Blaurock was convicted after two jury trials of aggravated indecent liberties

 with a child, rape, aggravated sodomy, aggravated criminal sodomy, and sexual

 exploitation of a child. He was sentenced to 317 months’ imprisonment. The Kansas

 Court of Appeals affirmed his convictions and sentences. In 2015, Mr. Blaurock filed his

 first § 2254 petition in district court asserting thirty-one claims for relief. The district

 court denied the petition, and this court denied a COA.

        On September 10, 2021, Mr. Blaurock filed a second § 2254 petition, which the

 district court dismissed for lack of jurisdiction as an unauthorized second or successive

 § 2254 petition. Mr. Blaurock now seeks a COA to appeal from that dismissal (case

 No. 21-3175). Undeterred, on September 24, 2021, Mr. Blaurock filed his third § 2254

 petition, which the district court likewise dismissed for lack of jurisdiction as an

 unauthorized second or successive § 2254 petition. Mr. Blaurock also seeks a COA to

 appeal from that dismissal (case No. 21-3191). Since filing his appeals in these cases,

 Mr. Blaurock has also unsuccessfully sought authorization twice from this court to file a

 second or successive § 2254 petition in district court.

        To appeal the district court’s dismissal orders, Mr. Blaurock must obtain a COA.

 See 28 U.S.C. § 2253(c)(1)(A); Slack v. McDaniel, 529 U.S. 473, 482 (2000). To obtain

 a COA, he must show both “that jurists of reason would find it debatable whether the

 petition states a valid claim of the denial of a constitutional right and that jurists of reason

 would find it debatable whether the district court was correct in its procedural ruling.”

                                                2
Appellate Case: 21-3175       Document: 010110627080          Date Filed: 01/04/2022       Page: 3



 Slack, 529 U.S. at 484. We need not reach the constitutional question since it is apparent

 Mr. Blaurock cannot meet his burden of showing error in the district court’s procedural

 ruling. See id. at 485.

        A prisoner may not file a second or successive § 2254 petition without

 authorization from this court. 28 U.S.C. § 2244(b)(3)(A). And a district court lacks

 jurisdiction to consider the merits of a second or successive § 2254 petition absent

 authorization. In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

        In his COA applications in this court, Mr. Blaurock raises several arguments

 related to ineffective assistance of counsel, denial of the right to a fair trial by an

 impartial jury, structural defect in the charging instruments and jury instructions, and

 sentencing error. But these arguments go to the merits of his underlying claims;

 Mr. Blaurock does not address how the district court erred in its procedural rulings that

 his § 2254 petitions were unauthorized second or successive petitions over which it

 lacked jurisdiction.

        Because Mr. Blaurock has not shown that jurists of reason would debate whether

 the district court’s procedural rulings were correct, we deny the applications for COA and

 dismiss these matters. We deny the “Motion for Admission and Disclosure of

 Postconviction Discovered Evidences” as moot, and we grant the motion to proceed in

 forma pauperis.


                                                 Entered for the Court



                                                 CHRISTOPHER M. WOLPERT, Clerk
                                                3